ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to amendments and remarks filed 11 November 2020.

Drawings
The drawings were received on 11 November 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-3, 5-8 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner has identified the closest prior as the art of record. Further, Hart et al. (US 2014/0064101 A1) discloses performing a clear channel assessment (CCA) immediately after data transmission ([0049]) and Son et al. (US 2019/0306920 A1) discloses performing a CCA immediately after data transmission (Fig. 8, [0096]-[0109]); however, these references alone or in combination with the prior art of record do not disclose or suggest the combination of features recited in the independent claims; therefore, the claims are in condition for allowance.
Further, the amendment of claims to delete “a channel state detecting part” removes the possibility of interpreting the claims as invoking 35 U.S.C. § 112(f); therefore, the claims are not interpreted by examiner as reciting means-plus-function limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461